Citation Nr: 1015850	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate 
disability, to include an enlarged prostate.

4.  Entitlement to service connection for a bilateral foot 
disability, to include gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In October 2008, the Board remanded the matters on appeal to 
provide the Veteran with examinations.  The requested 
examinations were undertaken in November 2008 and April 2009, 
and, as will be discussed more fully below, are adequate upon 
which to base a determination.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's October 2008 remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be causally 
or etiologically related to the Veteran's military service.

3.  Tinnitus has not been shown to be causally or 
etiologically related to the Veteran's military service.

4.  BPH has not been shown to be causally or etiologically 
related to the Veteran's military service.

5.  A bilateral foot disorder has not been shown to be 
causally or etiologically related to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, and may not be presumed to have had its onset in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309(a), 3.385 (2009).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

3.  BHP was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

4.  A bilateral foot disorder was not incurred in active 
service, and the findings of degenerative joint disease of 
the great toes may not be presumed to have had their onset in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in December 2004 with regard to 
the claims for service connection.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ in April 2005.  In a March 
2006 letter, the Veteran was provided with notice that 
addresses the relevant rating criteria and effective date 
provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the claims.  

Pursuant to the Board's October 2008 remand, VA examinations 
with respect to the claims on appeal were obtained.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has 
determined that each examination is adequate upon which to 
base a determination.  The rationale and reasons for each 
determination of adequacy will be discussed in the analysis 
section.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for hearing 
loss and tinnitus.  The Veteran contends that he has hearing 
loss and tinnitus as a result of exposure to explosions and 
gunfire will serving in Vietnam.  As an initial matter, the 
Veteran's service personnel records indicate that he did 
serve in Vietnam from April 1968 to April 1969 and from 
January 1971 to January 1972.  The Board has no reason to 
doubt the Veteran's contention that he was exposed to 
explosions and gunfire while serving in Vietnam and will 
accordingly concede exposure to acoustic trauma.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

Turning to the Veteran's service treatment records, it 
appears that the Veteran's hearing acuity was evaluated 
several times during his period of service.  

In this regard, at the time of his February 1966 induction, 
his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

On the authorized audiological evaluation on the July 1970 
annual examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5

5
LEFT
10
0
5

5

On a July 1972 audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

10
LEFT
15
10
10

10

On the authorized audiological evaluation in the January 1976 
annual examination, pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

20
LEFT
10
15
15

20

On the authorized audiological evaluation in August 1979 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10

15
LEFT
10
0
5

5

On the authorized audiological evaluation on the August 1982 
periodic examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
5
5
20

On the authorized audiological evaluation in August 1983, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
15
0
15
15
0

On the authorized audiological evaluation on the March 1987 
retirement examination, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
20
10
15
10
15

The Veteran marked "don't know" when asked on his March 
1987 retirement report of medical history whether he had 
hearing loss.  

Although the Veteran first asserted in his November 2004 
claim that his tinnitus began during service, the Board finds 
the lack of any objective evidence of tinnitus until many 
years after his separation from service to be more 
persuasive.  In fact, it was not until 2004 that the Veteran 
first complained of tinnitus, approximately 17 years after 
his separation from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board finds it significant that the 
Veteran's service treatment records are completely absent for 
complaints, treatment, findings, or diagnoses of tinnitus.  
Although the Veteran wrote "don't know" when asked if he 
had hearing loss on his March 1987 separation report of 
history, there were no findings or reports of tinnitus on the 
accompanying examination.  Moreover, although the post-
service medical evidence appears to date from approximately 
2001 to the present, it is absent for complaints or findings 
of tinnitus.  In sum, there is no evidence of tinnitus until 
the Veteran filed his claim in 2004.  Accordingly, the Board 
finds the absence of evidence of tinnitus until approximately 
17 years after the Veteran's separation from service to be 
persuasive evidence against his claim.  

In March 2005, the Veteran underwent a VA examination wherein 
the examiner concluded that it was a medical certainty that 
the complaint of hearing loss was not a consequence of 
acoustic trauma while in service and reasoned that hearing 
sensitivity was within normal limits at the time of 
retirement.  However, when audiometric test results at the 
time of the Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, 
as the examiner did not comment on the significance of the 
results of the periodic audiometric testing that the Veteran 
received during his 22 years of service, in October 2008, the 
Board remanded for another VA examination.  

In April 2009, the Veteran underwent another VA examination.  
After reviewing the claims file and examining the Veteran, 
the examiner concluded that it was more likely as not that 
the current hearing loss was due to age, genetic, and general 
health factors.  Further, the examiner added that it was less 
likely as not that the current hearing loss was due to 
acoustic trauma in service.  Additionally, the examiner also 
determined that the preponderance of the medical evidence did 
not support the presence of tinnitus prior to 2004.  However, 
the examiner concluded that this issue could not be resolved 
without mere speculation based on the current available 
information.

As referenced in the reasons and bases section, the Board 
must determine if the April 2009 VA examination is adequate 
upon which to base a determination for the claims for hearing 
loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  After reviewing the results of the April 2009 VA 
examination in the context of the other evidence of record 
(Veteran's statements, service treatment records, post-
service medical evidence), the Board concludes that the April 
2009 VA examination is adequate upon which to base a 
determination.  

Beginning with hearing loss, the Board finds that the VA 
opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and post-service 
medical records in the Veteran's claims file.  It considered 
all of the pertinent evidence of record, to include the 
Veteran's service and post-service records and the statements 
of the Veteran, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Specifically, the examiner referenced the 
Veteran's in-service audiometric findings when rendering his 
conclusions.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination and opinion 
with respect to hearing loss examination was met.  38 C.F.R. 
§ 3.159(c)(4).   

Turning to the claim for tinnitus, the Board finds that the 
VA opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and post-service 
medical records in the Veteran's claims file.  It considered 
all of the pertinent evidence of record, to include the 
Veteran's service and post-service records and the statements 
of the Veteran.  In particular, the examiner specifically 
referenced that the Veteran's service records reflected 
duties and assignments which might cause tinnitus although 
there was no significant change in hearing sensitivity during 
service.  

The Board acknowledges the examiner's statement that the 
issue of when the Veteran's tinnitus began could not be 
resolved without mere speculation based on the current 
available information.  The Board notes that an examiner's 
conclusion that a diagnosis or etiology opinion is not 
possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  However, before relying on such an opinion, the 
Board must consider such factors as whether the examiner 
explained the basis for such an opinion or the basis must be 
otherwise apparent in the review of the evidence, whether the 
opinion is based on sufficient facts or data, whether the 
examiner based the opinion on the limitations of knowledge in 
the medical community at large, and whether the examiner 
identified what facts cannot be determined.  Jones v. 
Shinseki, --Vet. App. -- (March 25, 2010).

In this case, the Board has concluded that obtaining another 
VA examination and/or opinion is not necessary.  There is no 
additional information that can be obtained or considered on 
remand that could make his decision more informed.  In this 
regard, the Board has determined that the Veteran's current 
statements initially made in 2004 that he has had ringing in 
his ears since service are not persuasive, as discussed 
above.  Thus, there is no persuasive lay evidence of tinnitus 
during service.  Moreover, as referenced above, the examiner 
already acknowledged in-service acoustic trauma but indicated 
that tinnitus is closely associated with the onset of hearing 
loss (which he determined was after service separation) which 
suggests that tinnitus may have manifested after service.  
The Board concludes that the basis for the opinion is 
apparent from the record (no evidence of tinnitus during 
service, first evidence many years after separation from 
service) and that there is no indication that the examiner 
did not consult the relevant medical literature.  There is no 
specific fact that cannot be determined.  On the contrary, 
the Board is responsible for evaluating the competency and 
credibility of the Veteran's lay assertion that he 
experienced ringing in his ears since service, which it has 
found not to be credible as referenced above.  Therefore, 
because the examiner has considered all the evidence 
available to him (evidence of in-service acoustic trauma, 
service treatment records, post-service records, and 
statements of the Veteran), a remand for another examination 
is not necessary as it would not add additional information 
to the claim.  Jones v. Shinseki, --Vet. App. -- (March 25, 
2010) (stating that when an examiner has done all that 
reasonably should be done to become informed about a case and 
the inability to render a requested opinion is adequately 
explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to 
be obtained from that particular examiner).  

Now that the Board has determined that the April 2009 VA 
examination is adequate with regard to each claim, the Board 
will describe why it is relying upon this examination and 
finds it persuasive.  Beginning with the claim for hearing 
loss, the examiner reasoned that the service treatment 
records failed to reveal a significant threshold shift over 
the duration of all military service.  The examiner based his 
conclusions on an interpretation of the in-service hearing 
test results, which did not reflect a significant threshold 
shift during the Veteran's 22 years of military service.  
Further, the evidence of record did not support a conclusion 
of early noise induced hearing loss.  Instead, the examiner 
concluded that the Veteran acquired hearing loss after 1987.  
Moreover, the examiner's conclusion is supported by the 
absence of early noise induced hearing loss as there was no 
showing of hearing loss until after the Veteran's separation 
from service in 1987, so the examination is consistent with 
the other evidence of record.  The Board finds it significant 
that the service hearing results were reviewed by another 
experienced audiologist with hearing conservation experience 
who arrived at the same conclusion.  Lastly, the examiner 
determined that the Veteran's hearing loss was more likely as 
not related to age, genetic, and general health factors.  
Accordingly, as the examiner based his conclusions on a 
review of the claims file to include the in-service hearing 
tests and consideration of the Veteran's history of acoustic 
trauma, the Board affords this opinion great probative value.  

Turning to the claim for tinnitus, the examiner concluded 
that the preponderance of the evidence indicated that the 
Veteran's tinnitus was not present prior to 2004, which the 
Board notes is when he filed his claim.  The examiner 
reasoned that tinnitus is closely associated with the onset 
of hearing loss which suggests that the symptoms may have 
manifested after service.  As referenced above, the first 
confirmed manifestation of hearing loss in the 500 to 6000 hz 
range was in the March 2005 VA examination.  Accordingly, as 
the examiner based his conclusions on a review of the claims 
file to include consideration of in-service acoustic trauma, 
the Board affords this opinion great probative value.  

In conclusion, although the Veteran has been shown to have 
hearing loss and tinnitus, the more persuasive evidence of 
record does not indicate that they are causally or 
etiologically related to his military service.  In this 
regard, the April 2009 VA examiner concluded that the in-
service audiometric testing did not reveal a significant 
threshold shift over the duration of military service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the Veteran's hearing 
loss manifested itself to a degree of 10 percent or more 
within one year from the date of his separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, the 
evidence does not indicate that tinnitus is related to 
service because the Veteran's recent account that he has 
experienced ringing in his ear since service is outweighed by 
the lack of evidence of tinnitus until 2004 and the April 
2009 VA examiner's statement that tinnitus is closely 
associated with the onset of hearing loss, which was not 
shown in this case until 2005.  Although the Veteran might 
sincerely believe that his bilateral hearing loss and 
tinnitus are related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, service connection for bilateral hearing 
loss and tinnitus must be denied.  38 C.F.R. § 3.303.  

3.  Entitlement to service connection for a prostate 
disability, to include an enlarged prostate.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
prostate disability.  The Veteran contends that he has an 
enlarged prostate that developed during service.  His service 
treatment records showed that in July 1985, he complained of 
groin pain for the past three weeks, right scrotal pain, 
lower back pain, and a tender prostate.  A radiograph 
revealed that the pelvis examination was grossly technically 
suboptimal and showed no gross abnormalities.  Laboratory 
tests were undertaken to rule out prostatitis.  Another July 
1985 screening note of acute medical care contained an 
algorithm summary with an assessment of prostatitis.  The 
Board finds it significant that there were no in-service 
findings of BHP (benign prostatic hypertrophy) or prostate 
cancer.  

The post service medical records from O.J.R. contained a 
March 2001 negative prostate biopsy.  An April 2004 private 
treatment record from Dr. R.J. noted an enlarged prostate and 
in January 2005, he had stable elevated PSA results.  A May 
2006 follow-up biopsy found benign prostatic tissue with 
atrophy of the right and left lobe.  A July 2007 private 
treatment record of Dr. O.J.R. reflected BPH and an August 
2008 record stated that the Veteran had an overactive bladder 
most likely caused by his prostate.  

In November 2008, the Veteran underwent a VA examination.  
The examiner diagnosed BPH and indicated that the 2001 PSA 
results were not prostate cancer.  After reviewing the 
relevant information, the examiner concluded that she could 
not resolve the issue of whether it was at least as likely as 
not that the Veteran's prostate disability began during 
service without resorting to speculation.  

As referenced in the reasons and bases section, the Board 
must determine if the November 2008 VA examination is 
adequate upon which to base a determination for the claim for 
a prostate disability.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  After reviewing the results of the November 2008 
VA examination in the context of the other evidence of record 
(Veteran's statements, service treatment records, post-
service medical evidence), the Board concludes that the 
November 2008 VA examination is adequate upon which to base a 
determination.  

The Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the service and 
post-service medical records in the Veteran's claims file.  
It considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran.  In particular, the examiner 
indicated that she had considered the Veteran's service 
treatment records by referencing prostatitis, a finding he 
had during service.  Although the examiner concluded that she 
could not resolve the issue of whether it was at least as 
likely as not that the Veteran's prostate disability began 
during service without resorting to speculation, the examiner 
based her conclusion on all of the available evidence and 
there is no indication that there is any outstanding 
information or evidence that can be obtained to assist her in 
making a more informed decision.  In this regard, the 
examiner elaborated that she could not resolve this issue 
without resorting to speculation unless there was evidence by 
a medical examination that the Veteran had an enlarged 
prostate during service.  However, there is no such 
information.  As referenced above, the examiner considered 
the available in-service evidence, none of which showed an 
enlarged prostate.  In particular, although the radiograph of 
the pelvis was grossly technically suboptimal, it still 
showed no gross abnormalities.  Thus, the examiner based her 
conclusion on all the available evidence and clearly 
identified what fact could not be determined (whether the 
Veteran had an enlarged prostate during service).  
Further, the examiner explained the reasoning for her 
conclusion that an etiology opinion would be speculative (not 
enough evidence) and there is no indication that she did not 
consider all of the available pertinent medical literature.  
Therefore, because the examiner has considered all the 
evidence available to her a remand for another examination is 
not necessary as it would not add additional information to 
the claim.  Jones v. Shinseki, --Vet. App. -- (March 25, 
2010) (stating that when an examiner has done all that 
reasonably should be done to become informed about a case and 
the inability to render a requested opinion is adequately 
explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to 
be obtained from that particular examiner).  

Now that the Board has determined that the November 2008 VA 
examination is adequate with regard to claim, the Board will 
describe why it is relying upon this examination and finds it 
persuasive.  The examiner indicated that the onset of BPH was 
in the 1990s and that the circumstances and initial 
manifestations were frequency of urination.  This indicates 
that the initial manifestation of the Veteran's current 
disability, BHP, was not until the 1990s, which was after his 
separation from service in 1987.  In fact, the first elevated 
PSA readings date in 2001.  Moreover, the examiner indicated 
that approximately 17 percent of men between 50-59 have 
symptoms of BPH, indicating that there is an age component to 
the claimed disorder.  Importantly, the examiner considered 
the relationship between the in-service finding of 
prostatitis and the Veteran's current symptomatology.  In 
this regard, she indicated that prostatitis is an infection 
which was treated, indicating that BPH and the in-service 
prostatitis are not related.  Accordingly, as the examiner 
based her conclusions on a review of the claims file and 
supported her conclusions with an appropriate rationale, the 
Board affords this opinion great probative value.  

In sum, the Veteran's current diagnosis of BPH has not been 
shown to be causally or etiologically related to his military 
service.  Although the Veteran might sincerely believe that 
his BHP is related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, entitlement to service connection for a 
prostate disorder is denied.  

4.  Entitlement to service connection for a bilateral foot 
disability, to include gout.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
bilateral foot disability.  The Veteran contends that he has 
gout that began during service.  

The service treatment records contained reports of foot 
conditions during service.  In this regard, in July 1980, the 
Veteran complained of a swollen foot for three days and was 
given medication for athlete's foot.  In May 1984, the 
Veteran was treated for a sudden onset of itching, redness, 
and blisters on his right foot that he was noted to have had 
before on both feet.  The code was contact dermatitis.  
Moreover, on his March 1987 retirement report of medical 
history, the Veteran indicated that he had foot trouble.  
Importantly, there were no findings of degenerative joint 
disease during service.

The first post-service medical evidence of a foot disability 
was noted during his November 2008 VA examination.  The 
examiner indicated that the first manifestations of a foot 
disorder, pain in both big toes, was ten years ago.  An x-ray 
revealed degenerative arthritis in both first metatarsal 
phalangeal joints with mild hallux valgus.  A uric acid 
laboratory test for gout was also conducted.  The examiner 
determined that she could not resolve the issue of whether it 
was at least as likely as not that the present DJD of the 
Veteran's feet was related to service.  She added that the 
Veteran did not presently have elevated uric acid levels 
which would indicate gout.  Further, the Veteran stated that 
he was not on medication for gout.  

The Board finds the November 2008 VA examination adequate.  
In this regard, it is predicated on a reading of the service 
and post-service medical records in the Veteran's claims 
file.  It considered all of the pertinent evidence of record, 
to include the Veteran's service and post-service records and 
the statements of the Veteran.  Although the examiner 
determined that she could not resolve the issue of whether it 
was at least as likely as not that the present DJD of the 
Veteran's feet was related to service, the Board has 
concluded that obtaining another VA examination and/or 
opinion is not necessary.  There is no additional information 
that can be obtained or considered on remand that could make 
her decision more informed.  

In this regard, the examiner considered the available in-
service evidence which reflected treatment for skin-related 
conditions of the feet.  The Veteran does not currently have 
any skin-related foot disorder to relate to the in-service 
findings.  Importantly, the examiner noted that the Veteran 
did not presently have an elevated uric acid level to 
indicate gout, nor did he indicate that he was taking 
medication for gout.  In other words, the Veteran does not 
have a current diagnosis of a foot disorder, other than his 
toes.  Importantly, the Veteran failed to identify any in-
service event, injury, or disease that might be related to 
his current findings of degenerative joint disease of his 
great toes and hallux valgus.  Further, the Board concludes 
that the basis for the opinion is apparent from the record 
(insufficient evidence of an in-service foot disorder or any 
indication that degenerative joint disease of the great toes 
or hallux valgus is related to service) and that there is no 
indication that the examiner did not consult the relevant 
medical literature.  There is no specific fact that cannot be 
determined.  Therefore, because the examiner has considered 
all the evidence available to her (service treatment records, 
post-service records, and statements of the Veteran), a 
remand for another examination is not necessary as it would 
not add additional information to the claim.  Jones v. 
Shinseki, --Vet. App. -- (March 25, 2010) (stating that when 
an examiner has done all that reasonably should be done to 
become informed about a case and the inability to render a 
requested opinion is adequately explained by the examiner or 
otherwise apparent in the Board's review of the evidence, 
there is nothing further to be obtained from that particular 
examiner).  

After considering the November 2008 VA examination in 
conjunction with the other evidence of record, the Board 
concludes that it has sufficient evidence to decide the 
claim.  The Veteran indicated during his November 2008 VA 
examination that the pain in his great toes began ten years 
ago, which dates the onset in November 1998, approximately 11 
years after his separation from service in 1987.  Moreover, 
there is no indication that the in-service findings of 
dermatitis and athlete's foot are related to his current 
diagnoses of hallux valgus or degenerative joint disease.  
Importantly, the Veteran has not identified any injury, 
disease, or event that led to his current findings.  
Accordingly, as the more persuasive evidence indicates that 
the Veteran's current diagnoses of hallux valgus and 
degenerative joint disease of the great toes manifested 
approximately 11 years after his separation from service, his 
claim must be denied.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some causal connection between his disability 
and his military service"). 

In sum, the Veteran's current diagnosis of degenerative joint 
disease of the great toes and hallux valgus has not been 
shown to be causally or etiologically related to his military 
service.  Although the Veteran might sincerely believe that 
his bilateral foot disorder is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In certain circumstances, presumptive 
service connection is awarded.  For chronic diseases, 
exclusively listed in 38 C.F.R. § 3.309(a), to include 
arthritis, the disease must have become manifest to a degree 
of 10 percent or more within 1 year from date of separation 
from service.  38 C.F.R. § 3.307(a)(3).  However, as 
reference above, the evidence of record indicates that the 
Veteran's great toe arthritis did not manifest within one 
year following his separation from service.  Therefore, 
entitlement to service connection for a bilateral foot 
disorder is denied.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a prostate disability, 
to include an enlarged prostate, is denied.

Entitlement to service connection for a bilateral foot 
disability, to include gout, is denied.  





____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


